DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claim(s) 1, 3, 5, 7-8, 14, 16-17, 19, 22, 26, 32, and 34-36 in the reply filed on 05OCT2021 is acknowledged. The traversal is on the ground(s) that the separation unit is not the only special feature. This is not found persuasive because the shared elements of the independent claims do not make contribution over the prior art of record. Furthermore, the Applicant has not explained why the claims do not lack unity of invention in view of the prior art.
Group II, claim(s) 9-10, 12, and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first limiting part and second limiting part of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 3,5,15,17,19,35-36 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP 6083.01(m).  
Regarding claim 17, lines 5-6 are repeated on lines 10-11. The repeated text should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5, 7-8, 14, 16-17, 19, 22, 26, 32, and 34-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 4-5 sets forth the limitation “the length direction of each of the filaments is consistent with that of the first receiving cavity”. No definition of a consistent length direction is found in the specification. The claim scope is unclear as to how the filaments are “consistent” with a length direction of the first receiving cavity. While the specification at P13/L30-P14/L6 and Fig. 1 describe the length direction of the filaments and the first receiving cavity to be in the vertical direction, those limitations are not clarified in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 5 line(s) 10 sets forth the limitation “a liquid inlet” and “a liquid outlet”  It is unclear whether “a liquid inlet” and “a liquid outlet” of Claim 5 line(s) 10 is the same or different from “a liquid inlet” and “a liquid outlet” of claim 1 line(s) 2-3. See also Fig. 1.
Regarding claim 16, the claim sets forth the limitation “the oleophilic and hydrophobic filaments are made of […] materials subjected to oleophilic and hydrophobic treatment on the surface […] the hydrophilic and oleophobic filaments are made of […] materials subjected to hydrophilic and oleophobic treatment on the surface.” The specification does not provide any examples of materials with a surface 
Claim 16 line(s) 4-6 sets forth the limitation “the hydrophilic and oleophobic filaments are made of natural macromolecular polymers with carboxyl, amino or hydroxyl groups on the main chain or side chains”. It is unclear what this material is as no examples are given. It is unclear what a “natural macromolecular polymer” is.
Claim 32 line(s) 2-3 sets forth the limitation “the light-phase affiliative filaments” and “the heavy-phase affiliative filaments”. There are insufficient antecedent bases for these limitations in the claim.
Regarding claim 36, the terms “SWN-type plates”, “SWN-type plates”, “SMX-type plates”, “SMK-type plates”, “SML-type plates”, “SMH-type plates” including the term “type”, which is a relative term which renders the claim indefinite. The terms “SWN-type plates”, “SWN-type plates”, “SMX-type plates”, “SMK-type plates”, “SML-type plates” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “type” creates the confusion of what exactly the term entails. Additionally, the specification does not define what any of the acronyms stand for or what theses plates are.
Claim 36 sets forth the limitation “the disturbing member comprises at least one of SWN-type plates, […] and swirling assembly”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CLONTS (US 3992156).
Regarding claim 1, CLONTS teaches a mass transfer apparatus (title, Figs.) including a device, comprising:
a first shell (Fig. 1 #10), which has a first receiving cavity (shell interior) and is provided with a liquid inlet (Fig. 1 #14 or #12a) and a liquid outlet (Fig. 1 #10b) that communicate with the first receiving cavity; and
a plurality of filaments (fiber bundle, Fig. 1 #B) provided in the first receiving cavity, wherein the length direction of each of the filaments is consistent with that of the first receiving cavity, and
the filling density of the plurality of filaments is e.g. 1.5%, which anticipates the claimed range of 1-9% (C8/L12-14).
Regarding claim 3, CLONTS teaches a first material distributor (Fig. 1 #12) provided in the first receiving cavity and disposed between the liquid inlet of the first 
wherein a liquid inlet of the first material distributor communicates with the liquid inlet of the first receiving cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1,3 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 105087057) in view of CLONTS (US 3992156).
Regarding claim 1, CAI teaches a device for removing water soluble salt in crude oil (title, Figs. see translation) comprising:
a first shell (Fig. 1 #32), which has a first receiving cavity (shell interior) and is provided with a liquid inlet (annotated Fig. 1) and a liquid outlet (annotated Fig. 1) that communicate with the first receiving cavity; and
a plurality of filaments (P1/L54; P4/L24-28) provided in the first receiving cavity, wherein the length direction of each of the filaments is consistent with that of the first receiving cavity.
CAI does not teach the filling density of the plurality of filaments. However, CLONTS teaches a mass transfer apparatus (title, Figs.) including a device, comprising:
a first shell (Fig. 1 #10), which has a first receiving cavity (shell interior) and is provided with a liquid inlet (Fig. 1 #14 or #12a) and a liquid outlet (Fig. 1 #10b) that communicate with the first receiving cavity; and
a plurality of filaments (fiber bundle, Fig. 1 #B) provided in the first receiving cavity, wherein the length direction of each of the filaments is consistent with that of the first receiving cavity,
the filling density of the plurality of filaments is e.g. 1.5%, which anticipates the claimed range of 1-9% (C2/L54-57,60-61; C8/L12-14).
CLONTS teaches that the fill density is a results-effective variable that affects the mass transfer and pressure drop of the system (C7/L34-37).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the first shell of CAI with filaments having a fill density of the desired range as taught by CLONTS in order to optimize the mass transfer and pressure drop of the system. The references are combinable, because they are in the same technological environment of mass transfer devices. See MPEP 2141 III (A) and (G).
Annotated Fig. 1

    PNG
    media_image1.png
    747
    1231
    media_image1.png
    Greyscale

Regarding claim 3, CLONTS teaches a first material distributor (Fig. 1 #12) provided in the first receiving cavity and disposed between the liquid inlet of the first receiving cavity and a first end of the filament (at e.g. Fig. 1 #17c) in the length direction of the first receiving cavity, 
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 105087057) in view of CLONTS (US 3992156) in view of WINKLER (US 2728714).
Regarding claim 5, CAI teaches a circulating pump (Fig. 1 #34) with the liquid inlet communicating with a circulating liquid outlet and the liquid outlet communicating with the liquid inlet of the first shell.
CAI does not teach the first shell is provided with a circulating liquid outlet. However, WINKLER teaches deashing hydrocarbon oils by water washing (title, Figs.) including a device, comprising:
a first shell (Fig. 1 #40), which has a first receiving cavity (shell interior) and is provided with a liquid inlet (Fig. 1 #41) and a liquid outlet (Fig. 1 #42) that communicate with the first receiving cavity; 
a plurality of baffles (Fig. 1 #44) provided in the first receiving cavity, wherein the length direction of each of the baffles is consistent with that of the first receiving cavity, and,
wherein the first shell is provided with a circulating liquid outlet (Fig. 1 #43) communicating with the first receiving cavity, and the device further comprises a circulating pump (C8/L11-15) with the liquid inlet communicating with the circulating liquid outlet and the liquid outlet communicating with the liquid inlet of the first shell.
One having ordinary skill in the art would understand recycled flow would reduce water usage (CAI P4/L20-22) and improve mass transfer (WINKLER C3/L61-72).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 105087057) in view of CLONTS (US 3992156) in view of ROZSA (US 3936489).
Regarding claim 7, CAI teaches the first cavity is circular and that the length is much longer than the diameter of the first receiving cavity (Fig. 1).
CAI is silent as to a particular ratio of the length to the diameter. However, ROZSA teaches an equipment for solvent extraction (title, Figs.) including a receiving cavity having a length of 1,000 mm and a diameter of 95 mm, which is a length:diameter ratio of about 10.5:1, which anticipates the claimed range of 10-100:1.
One having ordinary skill in the art would understand the dimensions of the cavity to be a results-effective variable affecting the residence time and extraction efficiency (ROZSA C1/L63-65).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the length:diameter ratio of the first receiving cavity of CAI to be within the range as taught by ROZSA in order optimize the residence time and extraction efficiency. The references are combinable, because they are in the same technological environment of mass transfer devices. See MPEP 2141 III (A) and (G).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 105087057) in view of CLONTS (US 3992156) in view of CHAMBERS (US 4199447).
Regarding claim 8, CAI does not teach each filament is an oleophilic and hydrophobic filament. However, CHAMBERS teaches coalescence of oil in oil/water
emulsions (title, Figs.) including filaments comprising oleophilic and hydrophobic
properties (abstract), which coalesce the oil phase making oil/water separations easier (C1/L7-16; C2/L9-12).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filaments of CAI to be oleophilic and hydrophobic as taught by CHAMBERS in order coalesce the oil phase making oil/water separations easier. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Claims 14,17 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 105087057) in view of CLONTS (US 3992156) in view of LIU (CN 103980934).
Regarding claim 14, CAI teaches a device for removing water soluble salt in crude oil (title, Figs. see translation) and CLONTS teaches a mass transfer apparatus (title, Figs.), which in combination teaches the washing and desalting device of claim 1 (see the rejection of claim 1 above and incorporated by reference); and
CAI teaches a separating device (Fig. 1 #33; P4/L31-35), comprising:
a third shell (or housing), which has a third receiving cavity and is provided with a liquid inlet (see annotated Fig. 1 above), a light phase outlet and a heavy phase outlet that communicate with the third receiving cavity, wherein
the liquid inlet of the third shell communicates with the liquid outlet of the first shell.

a shell (or casing, Fig. 6 #1), which has a receiving cavity (casing interior) and is provided with a liquid inlet (Fig. 6 #2), a light phase outlet (Fig. 6 #7) and a heavy phase outlet (Fig. 6 #9) that communicate with the receiving cavity; and,
a separating module (Fig. 1 #4) comprising a fiber braided layer woven (P4/L35) from oleophilic and hydrophobic filaments and hydrophilic and oleophobic filaments that are arranged in an intersecting manner to form intersections (interlaced; abstract; P2/L30-31), and the separating module is arranged in the third receiving cavity.
LIU teaches the separating module is high in separation efficiency, low in energy consumption and long in continuous operation period (abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the separating module of CAI to include the woven fiber braided layer as taught by LIU in order to provide a high in separation efficiency, low in energy consumption and long in continuous operation period. The references are combinable, because they are in the same technological environment of oil/water separations. See MPEP 2141 III (A) and (G).
Regarding claim 17, LIU teaches wherein the oleophilic and hydrophobic filaments and the hydrophilic and oleophobic filaments are woven in e.g. an X-pattern (P2/L30-31).
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 105087057) in view of CLONTS (US 3992156) in view of LIU (CN 103980934) in view of KAHLBAUGH (US 20060096263).
Regarding claim 16, LIU teaches the oleophilic and hydrophobic filaments are made of e.g. nylon, and the hydrophilic and oleophobic  filaments are made of metal or ceramic (P3/L23-24).
LIU does not teach the hydrophilic and oleophobic filaments are materials subjected to hydrophilic and oleophobic treatment on the surface. However, KAHLBAUGH teaches a coalescence filter medium (title, Figs.; par. [0031]) having unique properties (abstract) including media fibers made from a number of both hydrophilic, hydrophobic, oleophilic, and oleophobic fibers (par. [0038]), where the hydrophilic fibres are e.g. fibres modified with a silicone surface to increase hydrophilicity, which enhances the water binding and drainage capabilities of the filter (par. [0093]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to provide the modified separating module of CAI to include the hydrophilic surface modified fibres as taught by KAHLBAUGH in order to increase hydrophilicity, which enhances the water binding and drainage capabilities of the filter. The references are combinable, because they are in the same technological environment of separations by coalescence. See MPEP 2141 III (A) and (G).
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (CN 105087057) in view of CLONTS (US 3992156) in view of LIU (CN 103980934) in view of BATUTIS (US 4278545).
Regarding claim 19, LIU teaches a plurality of perforated corrugated plates  (Fig. 6 #5) that are disposed downstream of the separating module and arranged in a spaced manner in a predetermined direction in the receiving cavity, wherein the plurality 
LIU does not teach the plurality of perforated corrugated plates are arranged in a spaced manner in the horizontal direction in the receiving cavity, and each of the perforated corrugated plates is arranged vertically. However, BATUTIS teaches an apparatus for separating solids and liquid components (title, Figs.) comprising a plurality of perforated corrugated plates (Fig. 1 #28) are arranged in a spaced manner in the horizontal direction in the receiving cavity, and each of the perforated corrugated plates is arranged vertically (Fig. 2). BATUTIS teaches this orientation allows for improved separation of oil, water and solids, which slide down the plates (C1/L28-31; C2/L35-58).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to provide the modified separating module of CAI to include the vertical corrugated plates as taught by BATUTIS in order to improve separation of oil, water and solids. The references are combinable, because they are in the same technological environment of separations by coalescence. See MPEP 2141 III (A) and (G).
Allowable Subject Matter
Claims 22,26,32,34-36 have allowable subject matter over the prior art of record. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a desalting and dehydrating system, comprising the combination of claimed elements.
PIERPOLINE (US 5518610) discloses oil-water separation including a first separating module and a second separating module are arranged in a receiving cavity, and a liquid inlet is disposed between the first separating module and the second separating module.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777